Case 3:17-cv-00986-BAS-AGS Document 65-7 Filed 11/14/18 PageID.2138 Page 1 of 3




                    “EXHIBIT 5”
         Case 3:17-cv-00986-BAS-AGS Document 65-7 Filed 11/14/18 PageID.2139 Page 2 of 3




From:                                                                                                      Matthew M. Loker, Esq. <ml@kazlg.com>
Sent:                                                                                                      Monday, November 12, 2018 9:20 AM
To:                                                                                                        Kevin Brody
Cc:                                                                                                        abbas kazerooni; Joshua B. Swigart; Elizabeth Wagner; Todd Friedman; Tom Wheeler;
                                                                                                           Adrian Bacon; Brian Cummings; Jeffrey Backman
Subject:                                                                                                   McCurley v. Royal Seas



Kevin

I did not hear from you last week after you confirmed receipt of the subpoena. As such, we appeared at the
deposition this morning but you were not there. Are you available to discuss today?

Also, I have included my co-counsel as well as Royal Seas' counsel on this message.

Thanks,
Matt


--
     Matthew M. Loker, Esq.
     Partner
       To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture
       from the Internet.




 1303 East Grand Avenue, Suite 101
 Arroyo Grande, CA 93420
 Office: (800) 400-6808 Extension 5
 Direct: (805) 335-8455
 Facsimile: (800) 520-5523
 ml@kazlg.com
 www.kazlg.com
 www.SLODebtDefense.com

                                                                                                            Los Angeles - Orange County - San Diego
                                                                                                    San Luis Obispo - Phoenix - Las Vegas - Dallas - St. George

Licensed in the States of California; Texas; and, Washington

CONFIDENTIALITY NOTICE WARNING: The information contained in this message (inclusive of
attachments) is attorney privileged and confidential information intended ONLY for the use of the individual/s
and/or entity named above. If the reader of the message is not the intended recipient or an authorized
representative of the intended recipient, I do not intend to waive and do not waive any privileges or
the confidentiality of the message/s and attachment/s, and you are hereby notified that any dissemination of this
communication is strictly prohibited. If you receive this communication in error, please notify me immediately
at ml@kazlg.com or at (800) 400-6808 Extension 5 and delete the message and attachments from your all your
records. Thank you for your cooperation.

PLEASE NOTE: You do not become a client of Matthew M. Loker, Esq. or Kazerouni Law Group, APC
                                                                                                                                  1
    Case 3:17-cv-00986-BAS-AGS Document 65-7 Filed 11/14/18 PageID.2140 Page 3 of 3

unless you enter into a written agreement signed by you and Matthew M. Loker, Esq. The agreement must also
spell out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or email
does not establish an attorney-client relationship with either Matthew M. Loker, Esq. or the Kazerouni Law
Group, APC.




                                                       2
